NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         APR 10 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   19-50090

                Plaintiff-Appellee,              D.C. No. 3:18-cr-02624-H-1

 v.
                                                 MEMORANDUM*
JOAQUIN MARIO CIPRIANO-ORTEGA,
AKA Mario Cipriano-Ortega,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                            Submitted March 30, 2020**
                               Pasadena, California

Before: BEA and BADE, Circuit Judges, and McCALLA,*** District Judge.

      Joaquin Mario Cipriano-Ortega appeals his conviction and sentence for

illegal reentry, in violation of 8 U.S.C. § 1326(a) and (b), and argues that § 1326 is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jon P. McCalla, United States District Judge for the
Western District of Tennessee, sitting by designation.
facially unconstitutional. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review Cipriano-Ortega’s constitutional challenges de novo, see United States v.

Chi Mak, 683 F.3d 1126, 1133 (9th Cir. 2012); United States v. Hungerford, 465
F.3d 1113, 1116 (9th Cir. 2006), and we affirm.1

                                          I.

      Cipriano-Ortega relies on Sessions v. Morales-Santana, 137 S. Ct. 1678

(2017), and argues that his conviction is constitutionally invalid because § 1326

relies upon the Immigration and Naturalization Act’s (“INA”) definition of “alien,”

which impermissibly classifies on the basis of gender. In Morales-Santana, the

Supreme Court held that the statutory scheme at 8 U.S.C. §§ 1401(a)(7), 1409(a),

and 1409(c)—which provided different physical-presence requirements for unwed

mothers and unwed fathers to confer citizenship on their children born abroad—

violated the Constitution’s equal protection guarantees because it impermissibly

relied on gender-based distinctions. 137 S. Ct. at 1700–01. Because of this

constitutional infirmity, the Court struck down the portions of the statutes that

allowed for a shorter physical-presence requirement for unwed mothers. Id. at



      1
        The government argues that we should review Cipriano-Ortega’s
challenges for plain error because he did not assert his constitutional challenges
before the district court. See Chi Mak, 683 F.3d at 1133 (“[C]onstitutional issues
not originally raised at trial are reviewed for plain error.”). Because we find that
Cipriano-Ortega’s constitutional challenges fail under de novo review, we do not
need to decide whether he could establish plain error.

                                          2
1701. Cipriano-Ortega argues that § 1326 relies on a definition of “alien” in the

INA that impermissibly discriminates based on gender and, therefore, his

conviction must be reversed.

      Cipriano-Ortega’s argument is foreclosed by this court’s recent decision in

United States v. Mayea-Pulido, 946 F.3d 1055 (9th Cir. 2020). In Mayea-Pulido,

the court rejected the argument that “by invalidating the citizenship statute at 8

U.S.C. § 1409(c), Morales-Santana invalidated the entire definition of ‘alienage’

in the [INA].” Id. at 1066 n.10. The court also noted that, in making this

argument, the defendant “offer[ed] no explanation as to why § 1326 cannot be

‘fully operative’ after § 1409(c), a wholly distinct provision, ha[d] been invalidated

and thus severed from the remainder of the immigration statutes.” Id. (citing INS

v. Chadha, 462 U.S. 919, 932–34 (1983)). Thus, this court concluded that

“[§] 1326 remains intact after Morales-Santana.” Id. We conclude that Mayea-

Pulido controls and forecloses Cipriano-Ortega’s equal protection challenge to 8

U.S.C. § 1326, and we affirm his conviction.

                                          II.

      Cipriano-Ortega argues that his sentence of 70 months’ imprisonment

violates the Sixth Amendment because the district court considered his prior

California state court conviction, which was neither alleged in the indictment nor

proven beyond a reasonable doubt to a jury, to apply the increased statutory


                                          3
maximum sentence of § 1326(b)(2).

      Cipriano-Ortega acknowledges that the Supreme Court rejected this

argument in Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998)

(holding that in a § 1326 prosecution, a defendant’s prior conviction need not be

alleged in an indictment or proven to a jury). But he argues that Almendarez-

Torres is no longer good law following Alleyne v. United States, 570 U.S. 99, 103

(2013) (holding that any factor that increases the mandatory minimum sentence for

a crime is an element of the crime, not a sentencing factor, and must be submitted

to the jury). This argument fails because, in Alleyne, the Court specifically

recognized the “narrow exception” in Almendarez-Torres. See Alleyne, 570 U.S. at

111 n.1. This court has also rejected this argument. See United States v.

Rodriguez, 851 F.3d 931, 945 (9th Cir. 2017) (“We have ‘repeatedly held . . . that

Almendarez-Torres is binding unless it is expressly overruled by the Supreme

Court.’” (alteration in original) (emphasis added) (quoting United States v. Leyva-

Martinez, 632 F.3d 568, 569 (9th Cir. 2011))).

      Cipriano-Ortega also argues that United States v. Haymond, 139 S. Ct. 2369

(2019), “comes so close” to overruling Almendarez-Torres that this court must

abandon its distinction between elements and sentencing factors. In Haymond, the

Court held unconstitutional a statute requiring a five-year mandatory minimum

term of imprisonment for certain violations of supervised release. See id. at 2378–


                                          4
79 (plurality opinion); id. at 2386 (Breyer, J., concurring in the judgment). A

plurality of the Court, however, again recognized Almendarez-Torres as an

exception to the general rule that any fact that increases a statutory minimum

sentence must be submitted to a jury. See id. at 2377 n.3. Therefore, Almendarez-

Torres remains good law and forecloses Cipriano-Ortega’s argument that his

sentence violates the Sixth Amendment.

      AFFIRMED.




                                         5